PiNNey, J.
This action is brought by the town of Rhine against the city of Sheboygan to recover for relief furnished by the town to John Knoll and wife, as poor persons, while living in that town, but having a legal settlement in the city of Sheboygan; the town system of supporting the poor being in force in Sheboygan county.
The action is founded on R. S. sec. 1513, that, “if any poor person shall become a charge to any town, having no settlement therein, the town in which he may have a legal settlement shall be liable for his support.”
The circuit court found that at the time the relief was extended Knoll and wife had a legal settlement in the city of Sheboygan; that they' removed to the town of Rhine in October, 1889, and when the relief was furnished, July 1, 1890, they were poor persons without means for their support, and physically disqualified for labor, and in need of aid to obtain food for their sustenance, and that the city defendant was' liable for their support. Judgment was given against the defendant accordingly for the amount claimed.
The uncontradicted evidence shows that Knoll owned the premises on which he lived, consisting of three acres of ground, a house thereon, and dance hall connected with it, which he valued at $1,200, and for which he has been offered $1,100, which he refused; subject to an incumbrance of about $450. It was shown that he had kept a saloon.or place of entertainment there; that when he applied for aid he told the supervisors of the plaintiff town that he was without means and that if he could not get a saloon license he would be unable to support himself; that he was otherwise without means of support; that he had no means to pay for a license, and wanted to pay for it by monthly in-*354stalments. At this time he and his wife needed food and clothing. They were each about sixtv-five years of age, and had seven children living in Sheboygan, but they were without means.
It is too plain for argument that Knoll and wife were not poor persons, within the meaning of the statute under which the action is brought, and the finding of the court to the effect that they were such is clearly erroneous. In order to entitle a person to relief from a town, and to enable the latter to recover the amount expended against the town or city where such person has a legal settlement, he must be so completely destitute of resources, property, or means of security as to be unable to obtain the absolute means of subsistence. While such person is possessed of property not absolutely indispensable for daily use, he must apply it to his support by sale or by way of security. It is not the poor man, as contradistinguished from, the man of ample means or the rich, that is an object of charity; it is the pauper, and not the poor man in the ordinary sense of the term, the man not only in want, but who has no means or resources for relieving it, who- is entitled to the statutory aid provided in obedience to the dictates of the humane policy of the statute relating to the poor. The word poor in the statute has a restricted and technical meaning, and it is practically synonymous with destitute, denoting extreme want and helplessness. Anderson, Law Diet. “ Poos; ” State ex rel. Griffith v. Osawkee, 14 Kan. 421, 422.
As Knoll had property to the value of $600 or $100 over any incumbrance, he was bound to support himself and wife out of it. The town of Rhine, by supplying their necessities under the circumstances disclosed by the evidence, could not acquire a claim for reimbursement against the city of Sheboygan, where they had a legal settlement. Until Knoll and wife had exhausted their resources they could *355not be considered as poor persons, within the meaning of the statute for the relief of the poor. Stewart v. Sherman, 4 Conn. 553, 5 Conn. 244; Wallingford v. Southington, 16 Conn. 435; Peters v. lifchfield, 34 Conn. 264. Doubtless cases of distress may exist urgently requiring aid before the parties can resort to or utilize their limited'resources, not in and of themselves affording credit for immediate relief and pressing want. The spirit of the law, in such exceptional cases, might perhaps justify the extension of aid under the statute, but the evidence wholly fails' to show any such case. Under the construction sanctioned by the recovery in this case, the statute for the relief of the poor would become subject to numerous gross and manifest abuses in favor of the undeserving.
Eor the error in finding that Knoll and wife were poor persons, within the meaning of the statute, the judgment of the circuit court must be reversed, and the cause remanded with directions to enter judgment in favor of the defendant.
By the Court.— Judgment is ordered accordingly.